Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-14-00877-CR

                                        Manuel G. MUÑOZ,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 437th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014CR2011
                           Honorable Lori I. Valenzuela, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: January 28, 2015

DISMISSED FOR LACK OF JURISDICTION

           Manuel Muñoz entered into a plea bargain with the State, pursuant to which he pleaded

nolo contendere to the offense of failing to stop and render aid. The trial court imposed sentence

in accordance with the plea bargain on October 17, 2014. Muñoz’s pro se motion for new trial

filed December 15, 2014, was not timely. See TEX. R. APP. P. 21.4(a) (stating that motion for new

trial in criminal case must be filed not later than thirty days after date trial court imposes or

suspends sentence in open court). The deadline for filing a notice of appeal was therefore

November 17, 2014. See TEX. R. APP. P. 26.2(a)(1). The envelope containing Muñoz’s notice of
                                                                                       04-14-00877-CR


appeal is post-marked December 12, 2014, and the notice was file-stamped by the district clerk on

December 15, 2014. Muñoz did not file a motion for extension of time to file the notice of appeal.

See TEX. R. APP. P. 26.3.

        We notified Muñoz that the record raised an issue regarding our jurisdiction over the appeal

and ordered a response showing the appeal was timely filed. Muñoz’s court-appointed appellate

counsel filed a response in which he agrees the notice of appeal was not timely filed.

        Because the notice of appeal in this case was not timely filed, we lack jurisdiction to

entertain the appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (holding

that if appeal is not timely perfected, court of appeals does not obtain jurisdiction to address merits

of appeal, and court may take no action other than to dismiss appeal; court may not suspend rules

to alter time for perfecting appeal); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996);

see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991) (explaining that

writ of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure governs

out-of-time appeals from felony convictions). Accordingly, we dismiss this appeal for lack of

jurisdiction.


                                                   PER CURIAM

Do not publish




                                                 -2-